Each order affirmed, with ten dollars costs and disbursements. All concur. (Appeals, transferred from the third judicial department, from eight orders of Montgomery Special Term, (1) denying motions by both appellants to strike out paragraphs of an amended and supplemental eoml plaint; (2) denying motions by said defendants to dismiss said complaint; (3) I denying motions by said defendants to make said complaint more definite and *1046certain; and (4) denying motions by said defendants to compel plaintiff to separately state and number.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ. [See 268 App. Div. 845.]